Citation Nr: 1021567	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  10-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for cause 
of the Veteran's death.  

2.  Legal entitlement to nonservice connected death pension 
benefits.  

3.  Legal entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had recognized Guerilla service from March 1, 
1945 to October 16, 1945 and Regular Philippine Army service 
from October 17, 1945 to June 26, 1946.  He died in August 
1967.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Manila, Philippines, that denied the benefits sought 
on appeal.  The appellant's Notice of Disagreement was 
received in December 2008.  A Statement of the Case was 
issued in March 2009, and a Substantive Appeal was received 
in April 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied 
entitlement to service connection for cause of the Veteran's 
death.

2.  In February 2008, the appellant filed a request to reopen 
her claim of service connection for cause of the Veteran's 
death. 

3.  Evidence received since the October 2006 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for cause of the Veteran's death.  

4.  The Veteran served in the Recognized Guerillas from March 
1, 1945 to October 16, 1945 and Regular Philippine Army from 
October 17, 1945 to June 26, 1945 and is not considered to 
have had qualifying service for purposes of death pension 
benefits.

5.  The appellant's claim for accrued benefits was received 
by the RO in February 2008, more than one year after the 
Veteran's death.


CONCLUSIONS OF LAW

1.  The rating decision denying service connection for cause 
of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for cause of 
the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. §§ 107, 1541, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.41, 
3.159, 3.203 (2009).

4.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. 
§§ 3.159, 3.1000(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in February 2008.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection, 
the appellant  is not prejudiced by the failure to provide 
her that further information.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006) during the pendency of this appeal which addressed 
the appropriate VCAA notice to be provided in cases involving 
the submission of new and material evidence to reopen 
previously decided issues.  The Court found that VA must 
notify a claimant of the evidence and information needed to 
reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that the February 2008 VCAA letter also 
explained to the Veteran what constitutes "new" evidence 
and what constitutes "material" evidence.  Thus, the Board 
concludes that the Veteran has been provided with the type of 
notice contemplated by the Court in Kent and no additional 
notice is necessary.  

The Board further notes that the status of the appellant's 
husband as a veteran has never been contested.  VA has 
adjudicated the appellant's claims based on her husband's 
status as a veteran as defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records have been obtained.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
appellant with her claim.

New and Material Evidence for Cause of the Veteran's Death

Criteria & Analysis

The appellant's claim was denied in an October 2006 rating 
decision.  The appellant did not file a notice of 
disagreement, thus the rating decision is final.  38 U.S.C.A. 
§ 7105.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).

The appellant's request to reopen her claim of service 
connection for cause of the Veteran's death was received in 
February 2008, and the regulation applicable to her appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the October 2006 rating decision, the 
Veteran's service physical examination records were of 
record.  In addition, the appellant submitted affidavits from 
the Veteran, as well as from his physician, service buddies, 
and friends.  The Veteran's death certificate listed the 
immediate cause of death as pulmonary due to hypertension.  
Based on the record at that time, the Board denied service 
connection for cause of the Veteran's death based on a 
finding of no evidence connecting the Veteran's death to a 
service-connected disability.  

Turning to the evidence which has been received since the 
October 2006 decision, the Board notes that newly received 
evidence includes an affidavit from the Veteran and a 
certification from Baguio General Hospital and Medical Center 
dated in January 2008 reflecting no record of treatment of 
the Veteran.  These records do not substantiate the claim.  
As such, they are not new and material.  The information is 
new in that it was not of record at the time of the previous 
denial.  However, it is not material in that it does not 
relate to an unestablished fact necessary to substantiate the 
underlying claim for service connection.  Thus, the above-
cited evidence is not "so significant that [it] must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2009).

The Board has also considered the appellant's lay statements.  
Where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  

After reviewing the evidence received since the October 2006 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 2006.  
There is no new medical evidence which shows that the 
Veteran's death was due to a service-connected disability.  
In sum, the Board finds that the evidence received since the 
October 2006 rating decision does not raise a reasonable 
possibility of substantiating the claim for cause of the 
Veteran's death.  As such, new and material evidence has not 
been received and the claim has not been reopened.  

Entitlement to death pension benefits

Criteria & Analysis

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits she seeks, the appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  The appellant claims VA benefits as the widow 
of a veteran.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3. 8 (c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (a) and 
(d).

Evidence of record shows that the Veteran served with the 
Recognized Guerrilla Forces from March 1, 1945 to October 16, 
1945 and with the Regular Philippine Army from October 17, 
1945 to June 26, 1946.  These facts do not appear to be in 
dispute.  Pursuant to the laws and regulations set forth in 
the above paragraph, the Veteran had basic eligibility to 
certain, but not all, VA benefits.  The Board's reading of 
the applicable law is that there is no evidence in this case 
that the Veteran's period of service established eligibility 
for pension benefits.  As such, there is no basis for the 
appellant's entitlement to death pension benefits based on 
her husband's service.

Entitlement to Accrued Benefits

Criteria & Analysis

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid all or any part of periodic monetary benefits to which 
he or she was entitled at the time of death, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  An application for accrued benefits must be filed 
within one year after the date of death for accrued benefits 
to be payable.  A claim for death pension, compensation, or 
dependency and indemnity compensation, by a surviving spouse 
is deemed to include a claim for any accrued benefits.  38 
C.F.R. § 3.1000(c); see also 38 C.F.R. § 3.152(b). 

The appellant's husband died in August 1967.  The appellant 
filed a claim for accrued benefits in February 2008.

As the appellant missed the statutory deadline for filing her 
claim for accrued benefits, the pertinent facts in this case 
are not in dispute and the law is dispositive.  The 
appellant's claim must therefore be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Furthermore, the Board notes that the appellant's 
claim would have been denied regardless of the statutory 
deadline because the Veteran was not entitled to be paid 
periodic monetary benefits at the time of death because there 
was no claim for monetary benefits at time of death.  


ORDER

Service connection for the cause of the Veteran's death is 
not warranted.   

Nonservice-connected death pension benefits are not 
warranted.  

Accrued benefits are not warranted.  

The appeal is denied as to all issues. 



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


